                                                                       Case 2:16-cv-01081-JAD-EJY Document 77 Filed 02/02/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon, f/k/a
                                                            9    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                            10   Loan Trust 2005-7CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-7CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                             UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                    DISTRICT OF NEVADA
                                                            13

                                                            14   THE BANK OF NEW YORK MELLON, F/K/A                 Case No.: 2:16-cv-01081-JAD-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST                ORDER TO RELEASE BOND
                                                            16   2005-7CB, MORTGAGE PASS-THROUGH
                                                                 CERTIFICATES, SERIES 2005-7CB,
                                                            17
                                                                                             Plaintiff,
                                                            18
                                                                 vs.
                                                            19
                                                                 SHADOW      CROSSING    HOMEOWNERS'
                                                            20   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; NEVADA ASSOCIATION SERVICES,
                                                            21   INC.; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            22
                                                                                             Defendants.
                                                            23

                                                            24

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 54962952;1
                                                                    Case 2:16-cv-01081-JAD-EJY Document 77 Filed 02/02/21 Page 2 of 2




                                                            1           Defendant SFR Investments Pool 1, LLC (SFR) demanded that plaintiff The Bank of New

                                                            2    York Mellon, f/k/a The Bank of New York, as Trustee for the Certificateholders of CWALT,

                                                            3    Inc., Alternative Loan Trust 2005-7CB, Mortgage Pass-Through Certificates, Series 2005-7CB

                                                            4    (BoNYM) post a cost bond under NRS 18.130(1) [ECF No. 12]. This court thereafter ordered

                                                            5    BoNYM to post a $500 bond [ECF No. 19]. A $500 cash deposit was subsequently made by

                                                            6    Akerman LLP on behalf of BoNYM [ECF No. 26]. The purpose of the cost bond is to provide

                                                            7    "security for the costs and charges which may be awarded against [the] plaintiff . . ."        NRS

                                                            8    18.130(1).
                                                            9           On October 1, 2020, the parties entered a stipulation to dismiss this matter [ECF No. 74]. On
                                                            10   October 5, 2020, the court entered an order [ECF No. 75], closing this case. As this matter is now
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 concluded, and no costs or charges were awarded against the plaintiff, the court will refund to
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   Akerman LLP, on behalf of BoNYM, the $500.00 security bond, plus interest.
AKERMAN LLP




                                                            13

                                                            14          IT IS THEREFORE ORDERED that the Clerk of Court is directed to disburse the full bond
                                                            15   amount and interest payable to "Akerman LLP" and sent to its address at 1635 Village Center Circle,
                                                            16   Suite 200, Las Vegas, Nevada 89134.
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21
                                                                                                                         ____________________________________
                                                            22                                                           U.S. District Judge Jennifer A. Dorsey
                                                                                                                         Dated: February 2, 2021
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
